                                  UNITED STATES DISTRICT COURT

                                 NORTHERN DISTRICT OF CALIFORNIA


  SPLENDID BY PORVENIR, LLC,                       Case No. 20-cv-03965-VC
                    Plaintiff,
                                                   ORDER GRANTING MOTION FOR
          v.                                       ATTORNEYS' FEES AND COSTS
  MONTECITO FRESH PRODUCES, INC.,                  Re: Dkt. No. 46
  et al.,
                    Defendants.


       The motion for attorneys’ fees is granted. First, Montecito Fresh has not opposed the

motion. Second, in an abundance of caution, the Court has independently reviewed the fee

request, and nothing appears unreasonable. Accordingly, Montecito Fresh is ordered to pay

$40,626.50 in fees along with $2,630.70 in costs. The hearing on the motion, set for June 3,

2021, is vacated.



       IT IS SO ORDERED.

Dated: June 2, 2021
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
